DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2 and 5-9 are currently pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 200332820 Y1 in view of CN 1226178 C.
	Regarding claim 2, KR 200332820 Y1 teaches:
An elevator device, comprising: 

	a car guide rail (guide rail 5, figure 1), which is provided in the hoistway, and is configured to guide the car; 
	a counterweight (counterweight B, image 1, below) vertically movable in the hoistway; 
	a counterweight guide rail (counterweight guide rail C, image 1, below), which is provided in the hoistway, and is configured to guide the counterweight (counterweight B); 
	a hoisting machine (hoisting machine 20, figure 1), which is provided in an upper part of the hoistway (hoistway 2), and is configured to generate a driving force for moving the car and the counterweight (“a hoisting machine is fixed to an upper surface of a fixed bar so that a cage car can be raised and lowered,” machine translation paragraph [0013], line 2, also see figure 1 with the hoisting rope attaching the cage and counterweight to the hoisting machine 20); and 
	a machine base (fixing bar 10, figure 1) configured to support the hoisting machine (hoisting machine 20, see figure 1), and 
	wherein the car guide rail (guide rail 5) is retained by an upper rail bracket (support bracket 6, figure 1) at a position higher than a position of the machine base (fixing bar 10, figure 1), and 
	wherein the brake unit (brake arms A, image 1, below) is arranged at a position higher than the machine base (fixing bar 10) and lower than the upper rail bracket (support bracket 6), 
	wherein the upper rail bracket overlaps a part of a region (brake arms A) of the brake unit and is 2Application No. 16/489,699Reply to Office Action of July 19, 2021outside a region of the brake drum (bracket 6 is outside the region of the circular brake drum, outer circumference of hoist 20 within the brake arms, see figure 1) as viewed from above.

    PNG
    media_image1.png
    333
    452
    media_image1.png
    Greyscale

Image 1, section of figure 1 KR 200332820 Y1, annotated by Examiner

	KR 200332820 Y1 does not teach:
wherein the hoisting machine includes a main shaft, a brake drum rotatable about an axis of the main shaft, and a brake unit arranged at a position on a radially outer side of the brake drum, wherein the brake unit includes a movable structure and presses the movable structure in an obliquely upward direction against an outer peripheral surface of the brake drum to apply a braking force to the brake drum.	
	However, CN 1226178 C teaches:
	wherein the hoisting machine (lifter 43, figure 1A) includes a main shaft (axle 45, figure 1B), a brake drum (brake wheel 53, figure 1A) rotatable about an axis (center of axle 45, figure 1B) of the main shaft (“The rotating frame 49 is provided to face the fixed frame 46 and is rotatably supported on the axle 45… Also, the brake wheel is formed integrally with the rotating frame 49,” paragraph [0030], ll. 217-223), and a brake unit (brake unit shown in figure 1A including components brake arm 56, 
	wherein the brake unit includes a movable structure (brake pad 59, figure 1A) and presses the movable structure in an obliquely upward direction against an outer peripheral surface of the brake drum to apply a braking force to the brake drum (“When the sheave wheel 51 is braked, the power supply of the electromagnet 58 is stopped, and the brake pad 59 is pressed against the brake wheel 53,” paragraph [0034], ll. 271-272). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the elevator (hoist) and brake position taught by CN 1226178 C in the arrangement taught by KR 200332820 Y1 in order to reduce the lateral profile of the hoist. The arrangement of the hoisting machine of KR 200332820 Y1 is designed to allow installation of the hoist in a compact area near the top of the hoistway. The compact braking structure of CN 1226178 C would allow installation in a smaller space while avoiding interference with other components, such as the guide rail 5 and support bracket 6 of KR 200332820 Y1.
	Regarding claim 5, CN 1226178 C further teach:
wherein, when the brake unit (brake unit shown in figure 1A including components brake arm 56, electromagnet 58, and brake pad 59) is viewed along the axis of the main shaft (axle 45, figure 1B), an upper end portion of the brake (top of brake arm 56, figure 1A) is located lower than a horizontal line (center line 60, figure 1A) passing through the axis of the main shaft. 
	Regarding claim 6, KR 200332820 Y1 further teaches:
wherein a lower end of the upper rail bracket (support bracket 6, figure 1) is positioned lower than an upper end portion (top of hoisting machine 20, figure 1) of the hoisting machine.  
	Regarding claim 7, KR 200332820 Y1 further teaches:
further comprising: 

	a counterweight suspension sheave (counterweight sheave E, image 2, below); and 
	a cord (cord F, image 2, below) which wraps around the driving sheave and the suspension sheave.  

    PNG
    media_image2.png
    784
    360
    media_image2.png
    Greyscale

Image 2, figure 1 of KR 200332820 Y1, annotated by Examiner
claim 8, KR 200332820 Y1 further teaches:
wherein: an entirety of the cord from where the cord (cord F, image 2) first contacts to the driving sheave (sheave D) to where the cord first contacts the counterweight suspension sheave (counterweight sheave E) is substantially vertical (see figure 1, the cord connects vertically from the driving sheave to the counterweight sheave).  
	Regarding claim 9, KR 200332820 Y1 further teaches:
wherein: the elevator device is a machine-room-less type elevator (see machine translation paragraph [0012], lines 2-3, “an elevator not equipped with a machine room separately.”).

Response to Arguments
	Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. The amendments of independent claim 2 have overcome the rejection of Maruyama in view of CN 1226178 C, however the combination of KR 200332820 Y1 and CN 1226178 C reads on all of the limitations of amended claim 2 and the related dependent claims 5-9 as outlined above. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654